UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MARCOS TADEO GALAN-PAREDES,                     No. 02-4313
a/k/a Ceasar Galan, a/k/a Oscar
Galan,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CR-01-202-1)

                  Submitted: September 23, 2002

                      Decided: October 9, 2002

       Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                            COUNSEL

Charles R. Burke, Virginia Beach, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Darryl J. Mitchell, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.
2                 UNITED STATES v. GALAN-PAREDES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Marcos Tadeo Galan-Paredes was convicted of illegal reentry by a
deported alien, 8 U.S.C. § 1326(a), (b)(2) (2000), and was sentenced
to seventy months in prison. His attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967), stating that
there are no appealable issues but raising two issues for review.
Galan-Paredes has filed a pro se supplemental brief in which he says
that his attorney’s brief fully sets forth the issues that he believes
should have been presented on appeal. We dismiss in part and affirm
in part.

   In 1992 Galan-Paredes was sentenced to six to twelve years in
prison for first degree burglary. The record reveals that he broke into
a dwelling with the intent to harm one of its occupants. Following his
release from prison, he was deported. He made his way back to the
United States. Virginia Beach police stopped him after he committed
a traffic violation. A routine record check revealed that Galan-Paredes
was a deported alien, and he was arrested.

   Galan-Paredes pleaded guilty to the charge. His base offense level
for his offense was eight. See U.S. Sentencing Guidelines Manual
§ 2L1.2(a) (2001). Sixteen levels were added because of his burglary
conviction, a "crime of violence." See USSG § 2L1.2(b)(1)(A) &
comment. (n.1(B)(ii)(II)). Three levels were subtracted for acceptance
of responsibility, see USSG § 3E1.1(a), (b), for a total offense level
of twenty-one. Galan-Paredes had twelve criminal history points;
three of those points were for the 1992 burglary. His guideline range
was seventy to eighty-seven months.

  Galan-Paredes moved for a downward departure, contending that,
under USSG § 2L1.2(b)(1)(C), only eight levels should have been
added to his base offense level. At sentencing, however, Galan-
                   UNITED STATES v. GALAN-PAREDES                      3
Paredes conceded that his offense level was properly enhanced by six-
teen levels under USSG § 2L1.2(b)(1)(A). After hearing testimony
and argument on Galan-Paredes’ motion for downward departure, the
district court denied the motion. The court sentenced him to seventy
months in prison.

   In the Anders brief, Galan-Paredes objects to using his 1992 bur-
glary conviction in calculating both his offense level and his criminal
history. He argues that this practice constitutes impermissible
"double-counting." For the reasons stated in United States v. Torres-
Echavarria, 129 F.3d 692, 699 (2nd Cir. 1997), we find no plain
error. See also United States v. Crawford, 18 F.3d 1173, 1179 (4th
Cir. 1994). Additionally, we find that the district court acted in accor-
dance with the clear language of the guidelines when it increased the
Defendant’s base offense level by sixteen levels. See USSG §§ 1B1.1,
comment. (n.5); 2L1.2(b)(1)(A).

   Galan-Paredes also challenges the district court’s denial of his
motion for downward departure. Because the district court clearly
understood that it had the authority to depart, its decision is not sub-
ject to appellate review. See United States v. Bayerle, 898 F.2d 28, 31
(4th Cir. 1990).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore dismiss in part and affirm in part. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that he served a
copy of the motion on his client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before us and argument
would not aid the decisional process.

                        AFFIRMED IN PART; DISMISSED IN PART